Title: From James Madison to James Monroe, 6 August 1816
From: Madison, James
To: Monroe, James



Dear Sir
Montpellier Aug. 6. 1816

I have just recd. yours of the 3d. and return without delay the several letters inclosed in it.  The apprehensions of Mr. Shaler, are instigated at least, by the recent occurrence, if true, at Oran, and its probable effect on the relations of G. B. & Algiers.  Mr. Adams’s idea of making his Country, the sole Champion of Xndum against the Barbarians, is very heroic; but is not in perfect harmony with the sober spirit which tempers its zeal & enterprize.  If we can maintain an elevated position in the Mediterranean, for ourselves, and afford that example for others, it will, for the present at least, best reconcile all our duties.  Friendly respects

James Madison

